The Honorable Morril Harriman State Senator 522 Main Van Buren, Arkansas 72956
Dear Senator Harriman:
This letter is a response to your request for an opinion regarding Act 729 of 1991. You have presented the following specific question:
  Does Act 729 of 1991 exempt licensed pawn brokers from the requirement of obtaining a license from the State Police in order to deal in precious metals?
It is my opinion that Act 729 does exempt licensed pawn brokers from the requirement of obtaining a license from the State Police, imposed by Title 17, Chapter 20 of the Arkansas Code, in order to deal in precious metals.
The licensure requirements are set forth in A.C.A. § 17-20-201 et seq.
The exemptions from the licensure requirements are set forth in A.C.A. §17-20-102.
Act 729 of 1991 explicitly amended the exemptions provision, stating:
  SECTION 1. Arkansas Code 17-20-102 is hereby amended to read as follows:
"17-20-102. Exemptions.
The provisions of this chapter shall not apply to the following:
*  *  *
(7) Pawn brokers."
Acts 1991, No. 729.
Upon the basis of this unequivocal language of Act 729, I must conclude that licensed pawn brokers are not required to comply with the licensure requirements imposed by Title 17, Chapter 20 of the Arkansas Code, in order to deal in precious metals.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh